BAUM, Senior Judge
(concurring in the result):
I concur in the reversal of this case but for reasons more limited than those articulated in the principal opinion. I agree, generally, with the views expressed in the dissent concerning abuses in the exercise of the right to individual military counsel and the need for judges to maintain authority over such matters. However, because of the facts in this case, I am impelled to the conclusion that the military judge abused his discretion in denying the request for one more continuance.
In United States v. Kilby, 3 M.J. 938 (N.C.M.R.1977), this Court made it clear that an accused has the right to only one individual military counsel. That does not mean an accused has the unlimited right to keep requesting different counsel until he gets one. After denial of counsel and appeal therefrom, the military judge can and must control the trial by ordering that it proceed when it is shown that delay to permit submission of additional requests would interfere with the orderly administration of justice or obstruct military operations. As stated in Kilby, supra at 943:
The right to military counsel of one’s own selection is not an absolute right, but is subject to the exigencies and practicalities of whatever situation may obtain at the time. . . . The right to choose counsel in the first instance may not be insisted on in such a manner as to obstruct any other important operations of the service concerned or the orderly administration of justice .
*849Here, there is no evidence that further delay of approximately one month to permit the appearance of appellant’s final choice as counsel would have interfered with either military operations or the orderly administration of justice. There was no indication of inconvenience to the Government such as the presence of subpoenaed witnesses or the imminent transfer of others. Moreover, there was no showing that further delay would have disrupted the processing of other cases. Judge Granger in his dissent says that: “Considering the additional specifications alleging that, while all this was going on, the accused was threatening and attempting to influence the testimony of Government witnesses, it is reasonable to assume that further delay would jeopardize the Government’s right to a fair trial.” I see nothing in the record to support the conclusion that this was the basis for the judge’s denial of the continuance. Up to the point when the motion for a continuance to permit participation by the desired counsel was denied, the judge had granted delays for indefinite periods that ultimately totaled a month and a half. There was no indication that the Government was concerned enough to take appropriate steps during these periods to expedite matters in order to get on with the trial. In fact, if it had not been for the Government’s failure to closely monitor and follow up immediately on the last counsel request, the individual counsel would have been available earlier and the trial undoubtedly completed before the issue arose. In the face of this information and without seeking to determine whether an additional continuance would adversely affect the Government, because of alleged witness intimidation or for any other reason, the judge ruled the trial should proceed. Interestingly enough, after thus ruling, the judge twice asked appellant if he had any other counsel requests to make. Presumably, the judge would have granted a continuance to pursue such additional requests, but would not delay the case to allow the appearance of counsel already chosen. In light of all these facts, I find that the judge abused his discretion in denying the final request for continuance.
As a separate matter, there is another aspect of the judge’s actions that concerns me and needs to be addressed. At one point, he proceeded to question the appellant about the source of a counsel request and why appellant was pursuing it. Such information from the accused is irrelevant and outside the scope of proper judicial inquiry. A judge simply should not question an accused about his reasons for requesting a certain counsel. An unfortunate result of this inquiry was that the appellant lied when answering the judge, acknowledging it later at a session called by the defense to clear up the matter. Upon further pursuit by the judge the appellant properly refused to answer any more questions on the subject. A mistrial might very well have been the proper course at that point. None was requested so the issue was not raised, but judges would be well-advised to avoid getting into such situations with an accused. If the judge suspects abuses with respect to counsel requests, he should pursue the matter with appointed counsel, not the accused. A judge has every right to demand adherence by counsel to the Code of Professional Responsibility and take appropriate action with respect to suspected violations.